Title: To Thomas Jefferson from William C. C. Claiborne, 23 December 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Nw. Orleans December 23rd, 1804
                  
                  I have the honor to enclose you a plan of the City of New-Orleans. 
                  It will shew you the situation and extent of the commons claimed by the City, and also of the vacant Land on the Canal of Carondulet, which I alluded to in my Letter of yesterday. 
                  I am Dr Sir, With great respect Your faithful friend 
                  
                     Wm. C. C. Claiborne 
                     
                  
               